DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claims 41, 43, 45, 46, 51, and 55-59, and canceled claims 42, 44, 47-49, and 60 on 01/11/2021. 

Applicant filed a terminal disclaimer on 01/25/2021.

Reasons for Allowance
Claims 41, 43, 45-46, and 50-59 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 41, Nam (KR20100068875) teaches a process of manufacturing a transaction card, the method comprising:
 	placing a heated material for forming a transaction card frame into a cavity of a mold, the mold comprising a protrusion on a surface of the mold to form a recessed portion in the transaction card frame (Page 3); 
compressing the heated material with the mold to form the transaction card frame including the at least one recessed portion (Figure 3); 
cooling the mold (Page 3); and 
removing the electronic transaction card frame using a rod end of the plate (Page 3, Figure 3, item 124)
installing an electronic component into the recessed portion a transaction card microchip (Figure 7).  

Lemaire (US 5,417,905) teaches a process of manufacturing a plastic credit card with mold plates (Figure 6, 9, 12, 13), wherein the mold is decorated on both sides and also has a cavity for the installation of an electronic module, such as an electronic chip 

	Boskovic (US 5,804,226) teaches a knock out pin (Column 2, Lines 20-24) in a protrusion feature of a mold (Figrue 1, item 24 and 30). 
	 
Erling (DE202010006509) teaches conventional credit cards comprise an integrated electronic strip and magnetic strip (Lines 10-15). Erling teaches a process of producing a credit card (Lines 10-16), wherein recesses are formed in a transaction card frame such that a magnetic strip or chip can be adhesively attached inside of the recess (Lines 43-53). 

Bolken (PG-PUB 2005/0023583) teaches a process of molding a plastic body on a substrated attached to a surround frame by narrow connecting segments spanning a peripheral opening (Figure 18-20), comprising removing the molded module from the mold, wherein the pins may be inserted in through holes 106 and used as ejection tools for releasing the module [0079].

Nam, Lemaire, Boskovic, Erling, and Bolken, individually or in combination, does not explicitly teach or fairly suggest the mold comprises a first through hole and a second through hole, wherein the at least one recessed portion in the transaction card frame includes a first surface recessed a first depth from an outer surface and a second surface recessed a second depth from the first surface; wherein a first mark is left in the at least one recessed portion by the pin and a second mark is left on an outer surface of the transaction card frame and installing an electronic component into the at least one recessed portion to cover the first mark and  a magnetic strip to the transaction card frame to cover the second mark.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742